           Case 1:17-cv-09706-VSB Document 96 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                     12/17/2020
EMA FINANCIAL, LLC,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :        17-cv-9706 (VSB)
                      -against-                           :
                                                          :             ORDER
JOEY NEW YORK INC., et al.,                               :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiff’s December 15, 2020 letter, (Doc. 93,) and several filings and

a letter in response from Defendant Joey Chancis. On December 2, 2020, I granted Defendants’

counsel’s motion to withdraw as attorney and directed individual Defendants to file a status

report on or before January 19, 2021, indicating whether they had retained new counsel or

intended to proceed pro se. (Doc. 75.) I further instructed Defendants that the corporate

Defendants could not proceed pro se and must be represented by an attorney. (Id.) As of this

writing, Richard Chancis has not indicated whether he will proceed pro se or will retain counsel,

and no attorneys have filed appearances on behalf of any of the corporate defendants. I will not

take action on any matters raised subsequent to my December 2, 2020 order until January 20,

2021, or at least until I receive word from all Defendants with regard to legal representation.

Accordingly, it is hereby:

        ORDERED that Plaintiff need not respond to any filings submitted after my December 2,

2020 order, (Doc. 75), until I issue a subsequent order after the issue of representation is settled

for all Defendants.
        Case 1:17-cv-09706-VSB Document 96 Filed 12/17/20 Page 2 of 2




      The Clerk’s office is respectfully directed to mail a copy of this Order to all pro se

Defendants.

SO ORDERED.

Dated: December 17, 2020
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
